DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of November 20, 2020, Applicant, on January 29, 2020, amended claims 1, 3-6, 8-11, & 13-15. Claims 1-15 are now pending in this application and have been rejected below.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims are not directed to any of the groupings of abstract ideas because they are not directed to mathematical concepts and cannot practically be performed in the human mind since the recited "generating, by the processor, of a model ... ", the other recited operations performed by the "processor", and the claimed operation to "transmit the generated visualization to a client device that presents a display of the visualization thereon" cannot practically be performed in the human mind. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under prong 1 of Step 2A, the claims (claim 1, and similarly claims 2-15) recite “ receive an indication of a measure for data associated with a data source; determine an event affecting at least some of the data associated with the data source, the event being defined by metadata encoded in the data … and the determination of the event being accomplished by an analysis of the metadata; determine control dimension members of a dimension and an event time associated with the event, the control dimension members defined as dimension members of the data associated with the data source having measures unaffected by the event; generate a model that defines an association between values of the measure aggregated over a control period and over the control dimension members and at least one other dimension 

	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving selection of a measure and event, determining control dimension over a control period, generating a mathematical model that defines an association between the measure aggregated, the control dimensions, and another control dimension over the control period, predicted values of the measure over a predicted period, and generating a visualization representing the impact, the predicted values of the measure, values of the measure aggregated over the prediction period, the control dimension members, and another dimension member could all be reasonably interpreted as a human making observations of data regarding selection of a measure and event, performing evaluations based on the observations and using mental judgments to determine control dimension over a control period, generating a model defining an association between the measure aggregated, the control dimensions, and another control dimension over the control period, predicted values of the measure over a predicted period, and a human using judgement and providing an opinion to visualize the impact, the predicted values of the measure, values of the measure aggregated over the prediction period, the control dimension members, and another dimension member with a pen and paper. Therefore, the claims are directed to a mental processes. 

In addition, the abstract idea of “mathematical concepts” is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. MPEP 2106.04(a)(2). Further, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. MPEP 2106.04(a)(2); October 2019 Update: Subject Matter Eligibility at p. 4. Reading the claim limitations in light of the specification, to one of skill in the art receiving selection of a measure and event, determining control dimension over a control period, generating a mathematical model that defines an association between the measure aggregated, the control dimensions, and another control dimension over the control period, predicted values of the measure over a predicted period recites mathematical relationships between the measures, the event, the control dimension, the control period, and the predicted values and performs mathematical calculations to generate a mathematical model. Therefore, the claims recite mathematical concepts. 

Accordingly, contrary to Applicant’s assertions, the claims are directed to mental processes and a mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Applicant argues that the claims recite an element or a combination of elements such that any alleged judicial exception (not admitted by Applicant) is integrated into a practical application of the exception because the claims recite a specific, practical way to generate a predictive model, generate a visualization based on an application of the model, and transmit the visualization to a client device for a 
The alleged specific way to generate a predictive model and generate a visualization based on an application of the model are not additional elements beyond the recited abstract idea, but rather these elements are part of and directed to the recited abstract idea. The recited generating of a predictive model and generating of a visualization based on an application of the model can be performed by human mentally generating a model by evaluating the association between the measured values over a control period and dimension and a human generating a visualization to provide a prediction based on the model outputting the humans judgment and opinion based on the evaluation using a pen and paper, and thus, the features referred to by Applicant are directed to a mental process. Further, in light of the specification, to one of skill in the generating a mathematical model that defines an association between the measure aggregated, the control dimensions, and another control dimension over the control period, predicted values of the measure over a predicted period recites mathematical relationships between the measures, the event, the control dimension, the control period, and the predicted values, performs mathematical calculations to generate a mathematical model, and outputs mathematical relationships with the visualization, and thus, these elements are directed to a mathematical concept.
This “specific manner” or way referred to by Applicant merely narrow the abstract idea. Simply reciting limitations that narrow the abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014).
Under the second prong of Step 2A, the only additional elements beyond the recited abstract idea include the recitations of “[a] system comprising: a server device, the server device comprising a memory storing processor-executable instructions; and a processor to execute the processor-executable instructions to cause the system to,” “the data stored in the memory,” and “transmit the generated visualization to a client device that presents a display of the visualization thereon” in claim 1, and similarly claims 6 and 11; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than 



Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior rejections have been fully considered, but they are not persuasive.

Applicant argues submits the cited and relied upon Calmon fails to disclose (or even suggest) the claimed aspect(s) of determining an event affecting at least some of the dimensions of the set of dimension members associated with a data source with "the event being defined by metadata encoded in data stored in a memory and the determination of the event being accomplished by an analysis of the metadata." This argument has been fully considered but is now moot in view of new grounds for rejection necessitated by Applicant’s amendment for the reasons set forth below.

Applicant argues that Calmon does not disclose "determine control dimension members of a dimension and an event time associated with the event, the control dimension members defined as dimension members of the data associated with the data source having measures unaffected by the event" because the alleged "measure in Calmon (i.e., "a time series value of the behavioral data (i.e., 'measure')" (OA at page 4) is not the same as or analogous to the specifically claimed "control dimension members defined as dimension members of the data associated with the data source having measures unaffected by the event.” Examiner respectfully disagrees.
Calmon discloses the control dimensions not affected by the events of the external factors when generating a forecast algorithm and a statistical model because the forecast algorithm and create a statistical model created for a predetermined training period (i.e. the event time associated with the event) includes identifying a relative causal impact between each factor of the external data and the predicted behavioral data time series value and the relative strength of the factors on the prediction. [0054]-[0056], [0062]-[0066], [0071]-[0074]. In Calmon, the external factors include factors such as weather, gas price, social media mentions, or other national and/or regional events (i.e. an event associated with a data source). [0047]-[0051], [0071]-[0075]. The forecast algorithm 116 identifies a relative causal impact between the factors of the external data 122 and the behavioral data 120, wherein  the stronger the relative causal impact of the external factor, the higher score the external factor receives by the prediction engine, the behavior data and external data in Calmon where the external data has a low relative impact score discloses the control dimensions not affected by the events of the external factors because the behavior data where the external data with a zero score or less than the threshold impact on the behavior data are measures that are unaffected by the event.
In addition, this feature is disclosed in Calmon when the baseline is computed for the time series of the harvested behavioral data (i.e. control dimension) aggregated for a predetermined period (i.e. event time associated with the event), wherein the baseline is predicted value(s) of the time series of the harvested behavioral data that do not include external factors, such as sales data may be predicted for a future date based on the existing time series of the harvested behavioral data of previous sales without additional factors included in the baseline computation (i.e. the behavioral data in this baseline model are control dimensions not affected by the external factors). [0044]-[0046]. Here, the behavioral data in this baseline model are measures not affected by the external factors, which as discussed above are events, because the baseline model does not include the external factors.

Applicant’s arguments with respect to the prior rejections have been fully considered, but they are not persuasive.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-15) recite “ receive an indication of a measure for data associated with a data source; determine an event affecting at least some of the data associated with the data source, the event being defined by metadata encoded in the data … and the determination of the event being accomplished by an analysis of the metadata; determine control dimension members of a dimension and an event time associated with the event, the control dimension members defined as dimension members of the data associated with the data source having measures unaffected by the event; generate a model that defines an association between values of the measure aggregated over a control period and over the control dimension members and at least one other dimension member of the dimension, and values of the measure aggregated over the control period and over the control dimension members; determine, based on an application of the model and values of the measure aggregated over a prediction period occurring after the control period and over the control dimension members, predicted values of the measure aggregated over the prediction period; generate a visualization, representing a view of an impact of the event on the measure, the visualization including at least a graphical representation of the predicted values of the measure and a graphical representation of the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension.” Claims 1-15, in view of the claim limitations, are directed to the abstract idea of receiving selection of a measure and event, determining control dimension over a control period, generating a mathematical model that defines an association between the measure aggregated, the control dimensions, and another control dimension over the control period, predicted values of the measure over a predicted period, and generating a visualization representing the impact, the predicted values of the measure, values of the measure aggregated over the prediction period, the control dimension members, and another dimension member. 

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] system comprising: a server device, the server device comprising a memory storing processor-executable instructions; and a processor to execute the processor-executable instructions to cause the system to,” “the data stored in the memory,” and “transmit the generated visualization to a client device that presents a display of the visualization thereon” in claim 1, “[a] computer-implemented method,” “by a processor,” “data 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Calmon, et al. (US 20170364803 A1) at [0127] and Applicant’s specification at [0050]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-See MPEP 2106.05(d); July 2015 Update, p. 7. In addition, as noted above, with respect to the receive, generate a visualization, and transmit limitations, while portions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-5, 7-10, & 12-15 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11, 12, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calmon, et al. (US 20170364803 A1), hereinafter Calmon in view of Skelton, et al. (US 20100287146 A1), hereinafter Skelton.
Regarding claim 1, Calmon discloses a system comprising ([0043]):
a server device, the server device comprising a memory storing processor-executable instructions; and
a processor to execute the processor-executable instructions to cause the system to ([0082]-[0088], functions relating to predicting time series value of behavioral data and identifying a causality between the predicted time series value and external factors can be performed with by one or more computing devices 700 connected for data communication via wireless/wired communication, as in figs. 1-3 and processes of figs. 4-6, wherein the computing device 700 includes memory 716 storing various software components or modules that are executable the processor(s) 708 and controller(s) of the computing device 700, including the prediction module and engines implementing ):
receive an indication of a measure for data associated with a data source ([0083], the user interface 706 may also include one or more data input devices used to receive a request (i.e. receive an indication of) for the computing device 700 to harvest behavioral data and external data (i.e. an event), develop statistical prediction models, predict a time series value of the behavioral data (i.e. a measure), and identify a relative causal impact between the external data (i.e. the event) and the predicted time series value (i.e. the measure), [0018], [0026], [0044], a prediction engine 104 of the computing device 102 receives behavioral data in behavioral data source 120, such as sales history (i.e. a measure)); and
determine an event affecting at least some of the data associated with the data source, the event being defined by [data] encoded in the data stored in the memory and the determination of the event being accomplished by an analysis of the [data] ([0047]-[0051], [0071]-[0075], the prediction engine harvests external factors 1 to N (i.e. events) for a training period (e.g., weeks P to Q) from external data from disparate data sources and stored in the memory, wherein the external factors are measured from the stores in a target region that carry the target product for the training period (i.e. determining the event by an analysis of the data), wherein the external factors include factors such as weather, gas price, social media mentions, or other national and/or regional events (i.e. an event associated with a data source), for forecasting and providing an understanding of the relative causal impact between the predicted value(s) of the time series of the behavioral data and the external factors  (i.e. the event affects the data associated with the data source)); 
determine control dimension members of a dimension and an event time associated with the event, the control dimension members defined as dimension members of the data associated with the data source having measures unaffected by the event ([0044]-[0046], a baseline is computed for the time series of the harvested behavioral data (i.e. control dimension) aggregated for a predetermined period (i.e. event time associated with the event), wherein the baseline is predicted value(s) of the time series of the harvested behavioral data that do not include external factors, such as sales data may be predicted for a future date based on the existing time series of the harvested behavioral data of previous sales without additional factors included in the baseline computation (i.e. the behavioral data in this baseline model are control dimensions not affected by the external factors), [0054]-[0056], [0062]-[0066], [0071]-[0074], the baseline computed for the time series of the harvested behavioral data 404 as well as the harvested external factors 1 to 4 in 410-420, are normalized in 426-434, respectively, and then in 440 the harvested behavioral data from block 408 and harvested external factors 1 to 4 are synthesized and joined together in that they are each sent to a statistical model as an input to apply a forecast algorithm and create a statistical model, which includes identifying a relative causal impact between each factor of the new external data and the predicted time series value and the relative strength of the factors on the prediction, [0022]-[0023], the forecast algorithm 116 identifies a relative causal impact between the ;
generate a model that defines an association between values of the measure aggregated over a control period and over the control dimension members and at least one other dimension member of the dimension, and values of the measure aggregated over the control period and over the control dimension members ([0054]-[0056], [0062]-[0066], [0071]-[0075], the baseline computed for the time series (i.e. over the control period) of the harvested behavioral data 404 (i.e. values of the measures) as well as the harvested external factors 1 to 4 in 410-420, are normalized in 426-434, respectively, and then in 440 the harvested behavioral data from block 408 and harvested external factors 1 to 4 are synthesized and joined together in that they are each sent to a statistical model as an input to apply a forecast algorithm and create a statistical model that includes a prediction model that includes external factors 1 to N (i.e. generate a model), wherein the statistical model is used for forecasting and providing an understanding of the relative causal impact between the predicted value(s) of the time series and the external factors 1 to N (i.e. defines an association between values of the measure), [0041], the forecast algorithm is executed across the dimensions of the family of time series, wherein one dimension may be across the set of product categories at a given level in a product taxonomy, another dimension may be across individual stores of the retailer, for a single product category, for a single store, for each product category in aggregate, and all stores in one or more regions (i.e. over the control dimension members and one other dimension member of the dimension));
determine, based on an application of the model and values of the measure aggregated over a prediction period occurring after the control period and over the control dimension members, predicted values of the measure aggregated over the prediction period ([0039], the prediction engine 202 provides as an output 360 a predicted (forecast) value (i.e. predicted values) for the target time series for a predetermined time period (e.g., C+1 to C+K) (i.e. over a prediction period occurring after the control period), [0056], [0065]-[0066], [0074]-[0081], the forecast algorithm of the prediction engine 104 applies the statistical prediction model on new behavior and new external factors 1 to N for a target time series for a future date (e.g., for a time period C+1 to C+K)  (i.e. after the control period) to identify a causal impact between each factor of the new external data and the predicted time series value, such as a forecast regarding the demand and/or sales (i.e. generate predicted values) of a product category for one or more target regions (i.e. over the control dimension members and at least one other dimension member)); and
generate a visualization, representing a view of an impact of the event on the measure, the visualization including a … representation of the predicted values of the measure and a … representation of the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension ([0056], [0066], [0074]-[0081], the forecast algorithm of the prediction engine 104 applies the statistical prediction model on new behavior and new external factors 1 to N for a target time series for a future date (e.g., for a time period C+1 to C+K) (i.e., the output includes the values of the measure aggregated over the prediction period) to identify a causal impact between each factor of the new external data and the predicted time series value, such as a forecast regarding the demand and/or sales (i.e., output represents a view of the impact on the measure and includes predicted values) of a product category for one or more target regions (i.e., the output is aggregated over the control dimension members and at least one other dimension member), [0039], the prediction engine 202 provides as an output 360 a predicted (i.e., forecast) value for the target time series for a predetermined time period (e.g., C+1 to C+K) (i.e. the output represents a view of the impact on the measure, including the predicted measure over the prediction period), [0083], [0089], the computing device 700 includes a user interface 706 that enables a user to receive output from the computing device 700, which may include a data output device (e.g., visual display), and the computing device 700 transmit and process data using the processors 708 to generate output ; and 
transmit the generated visualization to a client device that presents a display of the visualization thereon ([0083], [0089], the computing device 700 includes a user interface 706 that enables a user to receive output from the computing device 700, e.g., the user interface 706 may include a data output device (e.g., visual display), used to receive a request for the computing device 700 to harvest behavioral data and external data to develop a first and second statistical prediction models to ultimately predict a time series value of the behavioral data and identify a relative causal impact between the external data and the predicted time series value, and the computing device 700 transmit and process data using the processors 708 to generate output including a presentation component that presents the output, e.g., display the data on an electronic display of the computing device 70).
While Calmon discloses all of the above, including determine an event affecting at least some of the data associated with the data source, the event being defined by [data] encoded in the data stored in the memory and the determination of the event being accomplished by an analysis of the [data] (as above), Calmon does not expressly disclose the following remaining elements, which however, are taught by further teachings in Skelton.
Skelton teaches determine an event affecting at least some of the data associated with the data source, the event being defined by metadata encoded in the data stored in the memory and the determination of the event being accomplished by an analysis of the metadata ([0011]-[0012], [0139]-[0142], a forecast system includes a relational database and database structure defined therein for storing metadata that describes dimensions and other configuration information coupled to the processing engine, wherein the metadata services describing the underlying dimension are first accessed to provide the users with informational data describing what can be queried in the systems, and  the forecasting system send forecast query information, data, and parameters to the server computer, and receive back the desired forecast information, graphical presentations, and the like information and results generated, [0102], wherein a dimension is an entity used in a 
Further, while Calmon discloses all of the above, including generate a visualization, representing a view of an impact of the event on the measure, the visualization including … the predicted values of the measure and … the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension; and 
transmit the generated visualization to a client device that presents a display of the visualization thereon (as above), Calmon does not expressly disclose the following remaining elements, which however, are taught by further teachings in Skelton.
Skelton teaches generate a visualization, representing a view of an impact of the event on the measure, the visualization including at least a graphical representation of the predicted values of the measure and a graphical representation of the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension ([0046], [0083]-[0084], the chart 101 of FIG. 1 the chart 101 in the upper portion is a two-dimensional graphical plot of financial forecast (such as sales or revenue), versus date 122, here June 2008 through May 2009 (i.e., impact of the event on the measure aggregated over the prediction period), [0087]-[0089], fig. 8, the Categories Comparison Feature Tool displayed on top of the trend line of fig. 1 provides users the ability to compare forecasts by category, for example by customer, product, region (i.e., aggregated over the control dimension members and at least one other dimension member of the dimension), or user in fig. 8, which illustrates a graphical display screen with a list of available items from which to plot a chart, wherein the user may select multiple items and have each one represented as a trend line on the chart for analysis, [0095], the user interface can be used to set up graphical views represented by a line, wherein the user could be looking at their current forecast and filter it by a particular parameter, say a customer identity, geographical region, or any sets of such factors or parameters (i.e. aggregated over the control dimension members and at least one other dimension member of the dimension), [0168]-[0169], the method provided by a computer implemented method executing in a processor and , and
transmit the generated visualization to a client device that presents a display of the visualization thereon ([0142], a client side user may access the forecasting system and/or variance engine from a remote location, send forecast query information, data, and parameters to the server computer on which the variance engine is executing, and receive back the desired forecast information, graphical presentations, and results generated, [0140], the external analytics clients 1408 or clients devices includes a web-based application viewer that allows the users of the system to view and analyze the data housed with the system).
Calmon and Skelton are analogous fields of invention because both address the problem of predicting customer purchases. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Calmon the ability to analyze metadata and the visualization to include a graphical representation of the predicted values of the measure and a graphical representation of the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension as taught by Skelton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of analyzing metadata and the visualization including a graphical representation of the predicted values of the measure and a graphical representation of the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Calmon with the aforementioned teachings of Skelton in order to produce the added benefit of satisfying the need for a solution that provides a view of the data that enables executives and 
Regarding claim 2, the combined teachings of Calmon and Skelton teach a system according to Claim 1 (as above). Further, Calmon discloses wherein the visualization depicts the predicted values of the measure and values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension ([0039], the prediction engine 202 provides as an output 360 a predicted (i.e., forecast) value for the target time series for a predetermined time period (e.g., C+1 to C+K), [0041], the forecast algorithm is executed across the dimensions of the family of time series, wherein one dimension may be across the set of product categories at a given level in a product taxonomy, another dimension may be across individual stores of the retailer, and the forecast algorithm discussed herein is elastic in that it may be run for a single product category and for a store at a time or may be run for each product category in aggregate with each run including all stores in one or more regions (i.e. over the control dimension members and one other dimension member of the dimension), [0056], [0066], [0074]-[0081], the forecast algorithm of the prediction engine 104 applies the statistical prediction model on new behavior and new external factors 1 to N for a target time series for a future date (e.g., for a time period C+1 to C+K) to identify a causal impact between each factor of the new external data and the predicted time series value, such as a forecast regarding the demand and/or sales (i.e. generate predicted values) of a product category for one or more target regions (i.e. over the control dimension members and at least one other dimension member), [0083], [0089], the computing device 700 includes a user interface 706 that enables a user to receive output from the computing device 700. For example, the user interface 706 may include a data output device (e.g., visual display, audio speakers, haptic device, etc.,), used to receive a request for the computing device 700 to harvest behavioral data and external data to develop a first and second statistical prediction models to ultimately predict a time series value of the behavioral data and to identify a relative causal impact between the external data and the predicted time series value, and the computing device 700 transmit and process data using the 
Regarding claim 4, the combined teachings of Calmon and Skelton teach a system according to Claim 1 (as above). Further, Calmon discloses wherein the determination of the event comprises a determination of a time period ([0026], [0044], a prediction engine 104 of the computing device 102 harvests behavioral data, such as sales history, aggregated for predetermined suitable training periods, such as by week or month, and stored in memory, [0047]-[0051], the system harvests external data representing external factors during the training period), and the processor of the server device is to further execute the processor-executable instructions to cause the system to:
determine the event and a second event based on the time period, a time associated with the event, and a time associated with the second event ([0026], [0044], a prediction engine 104 of the computing device 102 harvests behavioral data, such as sales history, aggregated for predetermined suitable training periods, such as by week or month, and stored in memory, [0047]-[0051], the system harvests external data representing external factors during the training period, wherein the external factors include factors such as weather (i.e. the second event) or other national and/or regional events (i.e. the event));
determine second control dimension members of the dimension associated with the event ([0044], the behavioral data may relate to the sales history for a product category (e.g., coffee beans) (i.e. determine a product category – first control dimension associated with the event) for across all stores in a target region (e.g., NY) (i.e. region - second control dimension), and the sales data may be aggregated for the predetermined periods for each store (i.e. each store – third control dimension), [0047]-[0051], the external factors are measured from the stores in a target region that carry the target product (i.e. determine control dimensions associated with the event) for the training period, [0041], a forecast algorithm is executed across one or multiple dimensions of the family of time series, wherein one dimension may be across the set of product categories at a given level in a product taxonomy, another dimension may be across individual stores of the retailer, for a single ;
generate a second model that defines a second association between the values of the measure aggregated over a control period and over the control dimension members and at least one other dimension member of the dimension, and second values of the measure aggregated over the control period and over the second control dimension members ([0054]-[0056], [0062]-[0066], [0071]-[0074], the baseline computed for the time series (i.e. over the control period) of the harvested behavioral data 404 (i.e. values of the measure) as well as the harvested external factors 1 to 4 in 410-420, are normalized in 426-434, respectively, and then in 440 the harvested behavioral data from block 408 and harvested external factors 1 to 4 are synthesized and joined together and combined with the first statistical prediction model 110 in that they are each sent to a statistical model as an input to apply a forecast algorithm and create a second statistical model (i.e. generate a second model), [0041], the forecast algorithm is executed across the dimensions of the family of time series, wherein one dimension may be across the set of product categories at a given level in a product taxonomy, another dimension may be across individual stores of the retailer, for a single product category, for a single store, for each product category in aggregate, and all stores in one or more regions (i.e. over the first, second, and third control dimension members and one other dimension member of the dimension)); and
determine, based on an application of the second model and values of the measure aggregated over a prediction period occurring after the control period and over the second control dimension members, second predicted values of the measure aggregated over the prediction period occurring after the control period ([0039], the prediction engine 202 provides as an output 360 a predicted (forecast) value (i.e. predicted values) for the target time series for a predetermined time period (e.g., C+1 to C+K) (i.e. over a prediction period occurring after the control period), [0056], [0066], [0074]-[0081], the forecast algorithm of the prediction engine 104 applies the statistical prediction model on new behavior and new external factors 1 to N for a target time series for a future date (e.g., for a time period C+1 to C+K) to identify a causal impact between each factor of the new external data and the predicted time series value, such as a forecast regarding the , wherein the generated visualization includes at least a … representation of the second predicted values of the measure and a … representation of the second values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension ([0039], the prediction engine 202 provides as an output 360 a predicted (i.e., forecast) value for the target time series for a predetermined time period (e.g., C+1 to C+K), [0056], [0066], [0074]-[0081], the forecast algorithm of the prediction engine 104 applies the statistical prediction model on new behavior and new external factors 1 to N for a target time series for a future date (e.g., for a time period C+1 to C+K) to identify a causal impact between each factor of the new external data and the predicted time series value, such as a forecast regarding the demand and/or sales (i.e. generate predicted values) of a product category for one or more target regions (i.e. over the control dimension members and at least one other dimension member), [0083], [0089], the computing device 700 includes a user interface 706 that enables a user to receive output from the computing device 700. For example, the user interface 706 may include a data output device (e.g., visual display, audio speakers, haptic device, etc.,), used to receive a request for the computing device 700 to harvest behavioral data and external data to develop a first and second statistical prediction models to ultimately predict a time series value of the behavioral data and to identify a relative causal impact between the external data and the predicted time series value, and the computing device 700 transmit and process data using the processors 708 to generate output including a presentation component that presents the output., display the data on an electronic display of the computing device 70).
While Calmon discloses all of the above, including wherein the generated visualization includes at least a … representation of the second predicted values of the measure and a … representation of the second values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension (as above), Calmon does not expressly disclose the following remaining elements, which however, are taught by further teachings in Skelton.
wherein the generated visualization includes at least a graphical representation of the second predicted values of the measure and a graphical representation of the second values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension ([0046], [0083]-[0084], the chart 101 of FIG. 1 the chart 101 in the upper portion is a two-dimensional graphical plot of financial forecast (such as sales or revenue), versus date 122, here June 2008 through May 2009 (i.e., impact of the event on the measure aggregated over the prediction period), [0087]-[0089], fig. 8, the Categories Comparison Feature Tool displayed on top of the trend line of fig. 1 provides users the ability to compare forecasts by category, for example by customer, product, region (i.e., aggregated over the control dimension members and at least one other dimension member of the dimension), or user in fig. 8, which illustrates a graphical display screen with a list of available items from which to plot a chart, wherein the user may select multiple items and have each one represented as a trend line on the chart for analysis, [0095], the user interface can be used to set up graphical views represented by a line, wherein the user could be looking at their current forecast and filter it by a particular parameter, say a customer identity, geographical region, or any sets of such factors or parameters (i.e. aggregated over the control dimension members and at least one other dimension member of the dimension), [0168]-[0169], the method provided by a computer implemented method executing in a processor and memory of a computer, represents the required query the users wishes to run to build their analytics view, wherein the query may include From May 1, 2009 to May 7, 2009, I want to plot my Sales Forecast net revenue for a particular Region? (i.e., impact of the event on the measure aggregated over the prediction period, the control dimension members and at least one other dimension member of the dimension)).
Calmon and Skelton are analogous fields of invention because both address the problem of predicting customer purchases. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Calmon the ability for the visualization to include a graphical representation of the predicted values of the measure and a graphical representation of the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension 
Regarding claims 6, 7, & 9, these claims are substantially similar to claims 1, 3, & 5, and are therefore, rejected on the same basis as claims 1, 3, & 5. While claims 6, 7, & 9 are directed toward a computer-implemented method, Calmon discloses a computer-implemented method as claimed. [0126]-[0128].
Further, as per claim 6, Calmon discloses the following additionally recited limitations:
determining, by a processor, a measure, a set of dimension members, and an event affecting at least some of the dimensions of the set of dimension members associated with a data source, the event being defined by [data] encoded in data stored in a memory and the determination of the event being accomplished by an analysis of the [data] ([0047]-[0051], [0071]-[0075], the prediction engine harvests external factors 1 to N (i.e. events) for a training period (e.g., weeks P to Q) from external data from disparate data sources and stored in the memory, wherein the external factors are measured from the stores in a target region that carry the target product for the training period (i.e. determining the event by an analysis of the data), wherein the external factors include factors such as weather, gas price, social media mentions, or other national and/or regional events (i.e. an event associated with a data source), for forecasting and providing an understanding of the relative causal impact between the predicted value(s) of the time series of the behavioral data and the external factors  (i.e. the event affects the data associated with the data source));
determining, by the processor, control dimension members associated with the event, the control dimension members defined as dimension members of the data associated with the data source having measures unaffected by the event ([0044]-[0046], a baseline is computed for the time series of the harvested behavioral data (i.e. control dimension) aggregated for a predetermined period (i.e. event time associated with the event), wherein the baseline is predicted value(s) of the time series of the harvested behavioral data that do not include external factors, such as sales data may be predicted for a future date based on the existing time series of the harvested behavioral data of previous sales without additional factors included in the baseline computation (i.e. the behavioral data in this baseline model are control dimensions not affected by the external factors), [0054]-[0056], [0062]-[0066], [0071]-[0074], the baseline computed for the time series of the harvested behavioral data 404, the harvested behavioral data from block 408, and harvested external factors 1 to 4 are synthesized and sent to a statistical model as an input to apply a forecast algorithm and create a statistical model, which identifies a relative strength and causal impact between each factor of the new external data and the predicted time series value, [0022]-[0023], the forecast algorithm 116 identifies a relative causal impact between the factors of the external data 122 and the behavioral data 120, wherein  the stronger the relative causal impact of the external factor, the higher score the external factor receives by the prediction engine, the higher the relative causal impact score, the more emphasis is attributed by the prediction engine to the corresponding external factors, and the prediction engine may attribute the external forces that have a score above a predetermined threshold more emphasis than other external factors for the prediction of the forecast value (i.e. the behavior data where the external data with a zero score or less than the threshold impact on the behavior data are control dimensions that are unaffected by the event));
determining, by the processor, first values of the measure aggregated over a control period and over the set of dimension members  ([0026], [0044], a prediction engine 104 of the computing device 102 harvests behavioral data, such as sales history (i.e. a measure), aggregated for predetermined suitable training periods, such as by week or month, and stored in memory, the behavioral data may relate to the sales history for a product category (e.g., coffee beans) (i.e. the forecast algorithm discussed herein is elastic in that it may be run for a single product category and for a store at a time (i.e. run for a single product and store at a time – second set of values aggregated over the control period and control dimension members, and not over at least one of the set of dimension members), or may be run for each product category in aggregate with each run including all stores in one or more regions (i.e. first set of values aggregated over the set of dimensions), or any combination thereof); 
determining, by the processor, second values of the measure aggregated over the control period and control dimension members, and not aggregated over at least one dimension of the set of dimension members ([0026], [0044], a prediction engine 104 of the computing device 102 harvests behavioral data, such as sales history (i.e. a measure), aggregated for predetermined suitable training periods, such as by week or month, and stored in memory, the behavioral data may relate to the sales history for a product category (e.g., coffee beans) (i.e. determine a product category – control dimension associated with the event, and the other products are the dimension not aggregated over) for across all stores in a target region (e.g., NY) (i.e. region - control dimension, and the other regions are the dimension not aggregated over), and the sales data may be aggregated for the predetermined periods for each store (i.e. each store - control dimension, and the other stores are the dimension not aggregated over), [0041], a forecast algorithm is executed across one or multiple dimensions of the family of time series to be predicted (i.e. one or multiple dimensions of the time series – second set of values aggregated over the control period and control dimension members, and not over at least one of the set of dimension members for the dimensions of the multiple dimensions not executed for), wherein one dimension may be across the set of product categories at a given level in a product taxonomy, another dimension may be ;
generating, by the processor, a model associating the first values and the second values ([0045], [0046], [0054]-[0056], [0062]-[0066], [0069]-[0074], the baseline computed for the time series (i.e. over the control period) of the harvested behavioral data 408  as well as the harvested external factors 1 to 4 in 410-420, are normalized in 426-434, respectively, and then in 440 the harvested behavioral data from block 408 and harvested external factors 1 to 4 are synthesized and joined together (i.e. first and second values of the measures) and sent to a second statistical model as an input, wherein at block 450, the prediction engine 104 combines the harvested and synthesized external data in connection with external factors 1 to 4, with the first statistical prediction model 110 to create a second statistical prediction model (i.e. determine a model associating), [0041], a forecast algorithm is executed across one or multiple dimensions of the family of time series to be predicted (i.e. one or multiple dimensions of the time series – first and second set of values aggregated over the control period and control dimension members, and not over at least one of the set of dimension members), wherein one dimension may be across the set of product categories at a given level in a product taxonomy, another dimension may be across individual stores of the retailer, and the forecast algorithm discussed herein is elastic in that it may be run for a single product category and for a store at a time (i.e. run for a single product and store at a time – second set of values aggregated over the control period and control dimension members, and not over at least one of the set of dimension members), or may be run for each product category in aggregate with each run including all stores in one or more regions (i.e. first set of values aggregated over the set of dimensions), or any combination thereof);
determining, by the processor based on an application of the model and values of the measure aggregated over a prediction period occurring after the control period and over the control dimension members, and not aggregated over at least one dimension of the set of dimension members, predicted values of the measure over the prediction period ([0039], the prediction engine 202 provides as an output 360 a predicted (forecast) value (i.e. predicted values) for the target time series for a predetermined time period (e.g., C+1 to C+K) (i.e. over a prediction period occurring after the control period), [0056], [0066], [0074]-[0081], the forecast algorithm of the prediction engine 104 applies the statistical prediction model on new behavior and new external factors 1 to N for a target time series for a future date (e.g., for a time period C+1 to C+K) to identify a causal impact between each factor of the new external data and the predicted time series value, such as a forecast regarding the demand and/or sales (i.e. generate predicted values) of a product category for one or more target regions (i.e. over the control dimension members and not at least one other dimension member));
generating, by the processor, a visualization representing a view of an impact of the event on the measure, the visualization including at least a … representation of the predicted values of the measure and a … representation of values of the measure aggregated over the prediction period and over the set of dimension members  ([0056], [0066], [0074]-[0081], the forecast algorithm of the prediction engine 104 applies the statistical prediction model on new behavior and new external factors 1 to N for a target time series for a future date (e.g., for a time period C+1 to C+K) (i.e., the output includes the values of the measure aggregated over the prediction period) to identify a causal impact between each factor of the new external data and the predicted time series value, such as a forecast regarding the demand and/or sales (i.e., output represents a view of the impact on the measure and includes predicted values) of a product category for one or more target regions (i.e., the output is aggregated over the control dimension members and at least one other dimension member), [0039], the prediction engine 202 provides as an output 360 a predicted (i.e., forecast) value for the target time series for a predetermined time period (e.g., C+1 to C+K) (i.e. the output represents a view of the impact on the measure, including the predicted measure over the prediction period), [0083], [0089], the computing device 700 includes a user interface 706 that enables a user to receive output from the computing device 700, which may include a data output device (e.g., visual display), and the computing device 700 transmit and process data using the ; and 
transmitting the generated visualization to a client device that presents a display of the visualization thereon  ([0083], [0089], the computing device 700 includes a user interface 706 that enables a user to receive output from the computing device 700, e.g., the user interface 706 may include a data output device (e.g., visual display), used to receive a request for the computing device 700 to harvest behavioral data and external data to develop a first and second statistical prediction models to ultimately predict a time series value of the behavioral data and identify a relative causal impact between the external data and the predicted time series value, and the computing device 700 transmit and process data using the processors 708 to generate output including a presentation component that presents the output, e.g., display the data on an electronic display of the computing device 70).
While Calmon discloses all of the above, including determining, by a processor, a measure, a set of dimension members, and an event affecting at least some of the dimensions of the set of dimension members associated with a data source, the event being defined by [data] encoded in data stored in a memory and the determination of the event being accomplished by an analysis of the [data] (as above), Calmon does not expressly disclose the following remaining elements, which however, are taught by further teachings in Skelton.
Skelton teaches determining, by a processor, a measure, a set of dimension members, and an event affecting at least some of the dimensions of the set of dimension members associated with a data source, the event being defined by metadata encoded in data stored in a memory and the determination of the event being accomplished by an analysis of the metadata ([0011]-[0012], [0139]-[0142], a forecast system includes a relational database and database structure defined therein for storing metadata that describes dimensions and other configuration information coupled to the processing engine, wherein the metadata services describing the underlying dimension are first accessed to provide the users with informational data describing what can be queried in the systems, and  the forecasting system send forecast query information, data, and parameters to the server computer, and receive back the desired forecast information, graphical presentations, and the like information and results generated, [0102], wherein a dimension is an entity used in a forecast, such as Customer, Product, Region, Warehouse, Distribution Point, Shipping Date, and Billing Date).
Further, while Calmon discloses all of the above, including generating, by the processor, a visualization representing a view of an impact of the event on the measure, the visualization including at least a … representation of the predicted values of the measure and a … representation of values of the measure aggregated over the prediction period and over the set of dimension members; and 
transmitting the generated visualization to a client device that presents a display of the visualization thereon (as above), Calmon does not expressly disclose the following remaining elements, which however, are taught by further teachings in Skelton.
Skelton teaches generating, by the processor, a visualization representing a view of an impact of the event on the measure, the visualization including at least a graphical representation of the predicted values of the measure and a graphical representation of values of the measure aggregated over the prediction period and over the set of dimension members ([0046], [0083]-[0084], the chart 101 of FIG. 1 the chart 101 in the upper portion is a two-dimensional graphical plot of financial forecast (such as sales or revenue), versus date 122, here June 2008 through May 2009 (i.e., impact of the event on the measure aggregated over the prediction period), [0087]-[0089], fig. 8, the Categories Comparison Feature Tool displayed on top of the trend line of fig. 1 provides users the ability to compare forecasts by category, for example by customer, product, region (i.e., aggregated over the control dimension members and at least one other dimension member of the dimension), or user in fig. 8, which illustrates a graphical display screen with a list of available items from which to plot a chart, wherein the user may select multiple items and have each one represented as a trend line on the chart for analysis, [0095], the user interface can be used to set up graphical views represented by a line, wherein the user could be looking at their current forecast and filter it by a particular parameter, say a customer identity, geographical region, or any sets of such factors or parameters (i.e. aggregated over the control dimension members and at least one other dimension member of the dimension), [0168]-[0169], the method provided by a computer implemented method executing in a processor and memory of a computer, represents the required query the users wishes to run to build their analytics view, wherein the query may include From May 1, 2009 to May 7, 2009, I want to plot my Sales Forecast net revenue for a particular Region? (i.e., impact of the event on the measure aggregated over the prediction period, the control dimension members and at least one other dimension member of the dimension)), and
transmitting the generated visualization to a client device that presents a display of the visualization thereon ([0142], a client side user may access the forecasting system and/or variance engine from a remote location, send forecast query information, data, and parameters to the server computer on which the variance engine is executing, and receive back the desired forecast information, graphical presentations, and results generated, [0140], the external analytics clients 1408 or clients devices includes a web-based application viewer that allows the users of the system to view and analyze the data housed with the system).
Calmon and Skelton are analogous fields of invention because both address the problem of predicting customer purchases. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Calmon the ability to analyze metadata and the visualization to include a graphical representation of the predicted values of the measure and a graphical representation of the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension as taught by Skelton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of analyzing metadata and the visualization including a graphical representation of the predicted values of the measure and a graphical representation of the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Calmon with the aforementioned teachings of Skelton in order to produce the added benefit of 
Regarding claims 11, 12, & 14, these claims are substantially similar to claims 6, 7, & 9, and are therefore, rejected on the same basis as claims 6, 7, & 9. While claims 11, 12, & 14 are directed toward a non-transitory computer-readable medium, Calmon discloses a computer-readable medium as claimed. [0126]-[0128].
Claims 3, 5, 8, 10, 13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Calmon in view of Skelton in further view of Zhou, et al. (US 20170061480 A1), hereinafter Zhou.
Regarding claim 3, the combined teachings of Calmon and Skelton teach a system according to Claim 1 (as above). Further, while Calmon discloses wherein the visualization further includes … that the event impacted the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension ([0039], the prediction engine 202 provides as an output 360 a predicted (i.e., forecast) value for the target time series for a predetermined time period (e.g., C+1 to C+K), [0056], [0066], [0074]-[0081], the forecast algorithm of the prediction engine 104 applies the statistical prediction model on new behavior and new external factors 1 to N for a target time series for a future date (e.g., for a time period C+1 to C+K) to identify a causal impact between each factor of the new external data and the predicted time series value, such as a forecast regarding the demand and/or sales (i.e. generate predicted values) of a product category for one or more target regions (i.e. over the control dimension members and at least one other dimension member), [0083], [0089], the computing device 700 includes a user interface 706 that enables a user to receive output from the computing device 700. For example, the user interface 706 may include a data output device (e.g., visual display, audio speakers, haptic device, etc.,), used to receive a request for the computing device 700 to harvest behavioral data and external data to develop a first and second statistical prediction models to ultimately predict a time series value of the behavioral data and to identify a relative causal impact between the external data and the predicted time series value, and the computing device 700 transmit and process data using the processors 708 to generate output 
Zhou teaches wherein the visualization further includes a graphical representation of a probability of an extent that the event impacted the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension ([0056], a recommendation of the selected acquisition channel is displayed in a user interface with identifying information for the customer with additional data, including include the customer's likelihood of purchasing the product through the acquisition channel, the customer's estimated annual spending through the acquisition channel, and/or the customer's CLV through the acquisition channel, [0036], propensity model 208 is implemented using different techniques, such as Bayesian networks, to calculate likelihoods of converting to the product through an online channel, email channel, affiliate channel, and/or other type of acquisition channel, [0050], one or more statistical models may be used to estimate the values based on subsequent behavior and/or spending by the customers, conversions, spending amounts, and/or other attributes associated with customers assigned to each acquisition channel may be tracked after the customers are engaged through the acquisition channel, and the attributes may then be provided as training data to propensity model 208 and/or other statistical models, and the training data may be used to update weights, thresholds, and/or other elements used by the statistical models to calculate likelihood 216).
Calmon and Zhou are analogous fields of invention because both address the problem of predicting customer purchases. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Calmon the ability for the visualization to indicates a probability that the event impacted the values of the measure aggregated over the prediction period and over the control dimension members and at least one other dimension member of the dimension as taught by Zhou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 
Regarding claim 5, the combined teachings of Calmon and Skelton teach a system according to Claim 1 (as above). Further, while Calmon discloses wherein the generating of the model comprises training ([0054]-[0056], [0062]-[0066], [0071]-[0074], the baseline computed for the time series (i.e. over the control period) of the harvested behavioral data 404 as well as the harvested external factors 1 to 4 in 410-420, are normalized in 426-434, respectively, and then in 440 the harvested behavioral data from block 408 and harvested external factors 1 to 4 are synthesized and joined together (i.e. determine an association) in that they are each sent to a statistical model as an input to apply a forecast algorithm and create a statistical model, [0041], the forecast algorithm is executed across the dimensions of the family of time series, wherein one dimension may be across the set of product categories at a given level in a product taxonomy, another dimension may be across individual stores of the retailer, for a single product category, for a single store, for each product category in aggregate, and all stores in one or more regions (i.e. over the control dimension members and one other dimension member of the dimension), [0033]-[0035], [0045]-[0049], [0058]-[0062], [0067]-0071], the statistical prediction model is trained based on external and behavioral comprising of sales data for the product category across all stores in a target region during the training period), Calmon does not expressly disclose the following remaining limitations, which however, are taught by Zhou.
Zhou teaches wherein the generating of the model comprises training a Bayesian network ([0036], propensity model 208 is implemented using different techniques, such as Bayesian networks, to calculate likelihoods of converting to the product through an online channel, email channel, affiliate channel, and/or other type of acquisition channel, [0050], one or more statistical models may be used to estimate the values based on subsequent behavior and/or spending by the 
Calmon and Zhou are analogous fields of invention because both address the problem of predicting customer purchases. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Calmon the ability for the determination of the association to comprise training a Bayesian network as taught by Zhou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of determining the association comprising training a Bayesian network, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Calmon with the aforementioned teachings of Zhou in order to produce the added benefit of optimizing customer interactions to increase sales. [0004]-[0006], [0047].
Regarding claims 8 & 10, these claims are substantially similar to claims 3 & 5, and are therefore, rejected on the same basis as claims 3 & 5. While claims 8 & 10 are directed toward a computer-implemented method, Calmon discloses a computer-implemented method as claimed. [0126]-[0128].
Regarding claims 13 & 15, these claims are substantially similar to claims 3 & 5, and are therefore, rejected on the same basis as claims 3 & 5. While claims 13 & 15 are directed toward a non-transitory computer-readable medium, Calmon discloses a computer-readable medium as claimed. [0126]-[0128].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623